Title: Joseph Milligan to Thomas Jefferson, 14 December 1814
From: Milligan, Joseph
To: Jefferson, Thomas


          Dr sir.  George Town December 14th 1814
          your Note of the 1st Postmarked 7th reached me on monday the 12th I have Ordered the Nautical Almanacs both from Philadelphia and New york to be Sent to you by Mail.
          By a Calculation that I have made of the weight of the Monticello Library Ten Waggons to Carry 2500 lbs each will be Sufficient for Transporting it to washington If you have not a person Skilled in packing Books they are Liable to great Injury by land Carriage as I have Experienced Since the war If you Should want a person to assist in packing I can Send a young man that has had Experience in that way
          Yours with respectJoseph Milligan
        